Exhibit 10.19

ITC^DELTACOM, INC.

EXECUTIVE STOCK INCENTIVE PLAN

AS AMENDED AND RESTATED, EFFECTIVE JULY 31, 2007

This ITC^DELTACOM, INC. EXECUTIVE STOCK INCENTIVE PLAN authorizes our Board, or
a Committee appointed by the Board, to grant Stock Units. References to the
Board will include the Committee, if one is appointed and acting within the
authority delegated to it. The Plan supplies a number of standard terms and
conditions for Stock Units that will apply unless the Board provides otherwise
in a particular case. We have provided definitions for capitalized terms in
Section 17 below.

1. PURPOSE

We adopted the Plan on May 10, 2005 so that we may grant our equity securities
as an inducement material to certain senior executives entering into employment
with the Company within the meaning of Nasdaq Marketplace Rule 4350(i)(1)(A)(iv)
who have been hired to provide services to us or our Affiliates. We believe that
equity ownership will create strong incentives for these individuals to produce
good business results for us by giving them an opportunity to acquire a
proprietary interest in ITC^DeltaCom, Inc. We believe that equity ownership will
encourage these individuals to do their best to help us to achieve our corporate
objectives and that these individuals also will be more likely to stay with us
instead of pursuing other employment or business opportunities.

We initially amended and restated the Plan effective on December 20, 2005. We
subsequently amended and restated the Plan effective on July 31, 2007 to reflect
the recapitalization of the Company which occurred on that date.

We refer to Stock Units as “Incentive Awards.”

2. ADMINISTRATION

(a) Board of Directors. The Board will administer the Plan. The Board will have
the full power and authority to take all actions and to make all determinations
required or permitted under the Plan consistent with the terms of each
Agreement. If any Incentive Award or Agreement needs to be interpreted or
amended or if any other action by us is necessary or desirable to implement the
Plan or any Incentive Award, the Board will have the authority to take those
actions, in its discretion. The Board will take action and make determinations
in accordance with our Certificate of Incorporation and Bylaws by written
consent in lieu of a meeting or by the affirmative vote of a majority of the
members of the Board who are present at a meeting at which any issue relating to
the Plan is properly raised for consideration.



--------------------------------------------------------------------------------

(b) Committee. The Board may appoint a Committee and delegate all or a portion
of the Board’s authority for the administration of the Plan to the Committee.
The Committee will take action and make determinations in accordance with our
Certificate of Incorporation and Bylaws by written consent in lieu of a meeting
or by the affirmative vote of a majority of the members of the Committee who are
present at a meeting at which any issue relating to the Plan is properly raised
for consideration.

(c) No Liability. No member of the Board or the Committee will be liable for any
action or determination made in good faith with respect to the Plan or any
Incentive Award or Agreement.

(d) Scope and Effect of Delegation to the Committee. If our Board delegates to
the Committee the power and authority to take an action or make a determination,
the Committee will have the same power and authority, to the extent delegated,
that the Board would have had. When the Board delegates power and authority to
the Committee, the Board may retain the power and authority to take final
actions and make final determinations itself.

3. STOCK

We may issue shares of our Stock under the Plan, either from treasury shares or
from our authorized but unissued shares of Stock. We will not issue more than
4,000,000 shares of Common Stock under the Plan. We will adjust the foregoing
number of shares as appropriate to reflect changes in our capitalization, as
provided in Section 13 below.

4. ELIGIBILITY

We may grant Incentive Awards to any Eligible Individual.

5. EFFECTIVE DATE AND TERM OF THE PLAN

(a) Effective Date. The Plan became effective on the Effective Date, which is
the date on which the Board adopted the Plan.

(b) Term. Unless earlier terminated by the Board, the Plan will terminate eight
years after the Effective Date.

6. STOCK UNITS

(a) Stock Units. The Board may grant Stock Units to an Eligible Individual.
Stock Units granted to an Eligible Individual will have the terms set forth in
such Eligible Individual’s Agreement and, to the extent not set forth in such
Agreement, in the Plan.

 

- 2 -



--------------------------------------------------------------------------------

(b) Delivery of Stock. Upon satisfying the specified Conditions applicable to
such Stock Units, and unless otherwise set forth in the Holder’s Agreement
(including any deferral election form executed by such Holder thereunder), the
Company will deliver to the Holder or the Holder’s beneficiary or estate, as the
case may be, a certificate or certificates evidencing the shares of Stock
represented by the Stock Units. Notwithstanding the foregoing:

(i) if a Holder is a “key employee” within the meaning of Code section 409A and
shares of Stock would otherwise be delivered to such Holder on account of the
termination of such Holder’s employment with the Company and its Affiliates,
then such shares will not be delivered to such Holder until six months (or such
lesser period as may be permitted by Code section 409A) after such termination
of employment to the extent necessary to avoid the imposition of the penalty
under Code section 409A; and

(ii) if the shares relating to the vested Stock Units would otherwise be
delivered during a period in which a Holder is (A) subject to a lock-up
agreement restricting such Holder’s ability to sell shares of Stock in the open
market, (B) restricted from selling shares of Stock in the open market because
such Holder is not then eligible to sell shares of Stock under the Company’s
insider trading or similar plan or policy as then in effect (whether because a
trading “window” is not open or such Holder is otherwise restricted from
trading) or (C) restricted from selling shares of Stock pursuant to an effective
registration statement because of an applicable blackout thereunder, delivery of
the shares of Stock related to the vested Stock Units will be delayed until no
earlier than the first date on which such Holder is no longer prohibited from
selling shares of Stock due to a lock-up agreement, insider trading plan or
policy restriction or applicable blackout, but in no event later than the end of
the calendar year in which the shares related to such vested Stock Units would
otherwise have been delivered.

(c) Vesting of Incentive Awards. Incentive Awards granted to an Eligible
Individual under the Plan will vest in accordance with the terms set forth in
such Eligible Individual’s Agreement and, to the extent not set forth in such
Agreement, in the Plan.

(d) Waiver of Restrictions and Acceleration. By written notice to a Holder, the
Board may waive restrictions and may accelerate the date on which an Incentive
Award may become vested.

 

- 3 -



--------------------------------------------------------------------------------

7. RIGHTS OF HOLDERS OF STOCK UNITS

(a) No Rights as Stockholders. Holders of Stock Units will have no rights as
stockholders of the Company, including without limitation, the right to vote or
to consent to any action of stockholders or to receive any notice of meetings of
stockholders.

(b) Right to Cash Payment. Each Holder of Stock Units representing Common Stock
will be entitled to receive, upon the Company’s payment of a cash dividend on
its outstanding shares of Common Stock, a cash payment for each such Stock Unit
held by such Holder as of the record date for such dividend which is equal to
the per-share dividend paid on the outstanding shares of Common Stock.

8. TRANSFERABILITY OF INCENTIVE AWARDS

Except as set forth in a Holder’s Agreement, or as the Board may otherwise
agree, no Incentive Award held by such Holder may be transferred, assigned,
pledged or hypothecated, nor may such Incentive Award be made subject to
execution, attachment or similar process.

9. RIGHTS UPON TERMINATION OF EMPLOYMENT

If a Holder ceases to be an employee of the Company and its Affiliates other
than because of death or Disability, any Incentive Award held by such Holder
that is not vested will vest or be forfeited by Holder in accordance with the
terms of such Holder’s Agreement.

10. RIGHTS IN THE EVENT OF DEATH OR DISABILITY

If a Holder ceases to be an employee of the Company and its Affiliates because
of death or Disability, any Time-Vesting Incentive Award that is not vested will
fully vest on the date of death or Disability. Upon such vesting upon a Holder’s
death, the shares of Stock represented by the vested Incentive Award will be
deliverable in accordance with the terms of the Plan to the executors,
administrators, legatees or distributes of such Holder’s estate. Any other
Incentive Award held by such Holder that is not vested will vest or be forfeited
by Holder in accordance with the terms of such Holder’s Agreement

11. REQUIREMENTS OF LAW

We will not issue any shares of Stock under the Plan if doing so would result in
a violation by us or anyone else of any law or regulation, including any federal
or state securities law or regulation. We are not obligated to register any
shares of Stock or other securities covered by the Plan under the Securities
Act. We are not obligated to

 

- 4 -



--------------------------------------------------------------------------------

take any action to cause shares of Stock issued or sold because of the grant or
vesting of Incentive Awards to comply with any law or regulation, including the
Securities Act and the regulations thereunder.

12. AMENDMENT AND TERMINATION OF THE PLAN

The Board may amend, suspend or terminate the Plan. Except as permitted under
Section 13 below, no amendment, suspension or termination of the Plan will alter
or impair any rights or obligations under any Incentive Award previously granted
under the Plan without the Holder’s consent. With the consent of a Holder, the
Board may amend any Agreement with such Holder in a manner not inconsistent with
the Plan.

Amendments to the Plan will become effective when the Board adopts them.

13. EFFECT OF CHANGES IN CAPITALIZATION

(a) Capitalization Change. If there is a Capitalization Change, we will adjust
(i) the number and kinds of shares for which we may issue Stock Units as
provided in Section 3 above and (ii) the number and kind of shares for which
Incentive Awards are outstanding as may be determined to be appropriate and
equitable by the Board, in its sole discretion, to prevent dilution or
enlargement of existing rights. Without limiting the generality of the
foregoing, we will use our reasonable efforts otherwise to adjust such
outstanding Incentive Awards so that the proportionate interest of the Holder of
such Incentive Awards immediately after a Capitalization Change will be
substantially the same as immediately before such Capitalization Change.

(b) Reorganization in Which ITC^DeltaCom is the Surviving Corporation Not
Involving a Corporate Transaction. If ITC^DeltaCom is the surviving corporation
in any reorganization, merger or consolidation that is not a Corporate
Transaction, Incentive Awards will be adjusted so as to apply to the securities
that a holder of the number and kind of shares of Stock subject to the Incentive
Awards would have been entitled to receive immediately following such
reorganization, merger or consolidation.

(c) Reorganization in Which ITC^DeltaCom Is Not the Surviving Corporation or
Involving a Corporate Transaction. Upon the occurrence of any Corporate
Transaction, (i) the Plan will terminate, unless ITC^DeltaCom or our Successor
agrees in writing in connection with the Corporate Transaction to continue the
Plan, and (ii) unvested Incentive Awards will not vest or be forfeited in the
case of such Corporate Transaction unless otherwise provided in the Agreement
with respect to such Incentive Awards.

 

- 5 -



--------------------------------------------------------------------------------

(d) Adjustments. The Board will make the adjustments to our Stock or securities
under this Section 13, and the Board’s reasonable determination in that respect
will be final, binding and conclusive. Neither we nor any Successor will be
required to issue any fractional shares of Stock or units of other securities,
and any fractions resulting from any adjustment will be eliminated in each case
by rounding upward to the nearest whole share or unit.

(e) No Limitations on Company. The grant of Incentive Awards pursuant to the
Plan will not affect or limit in any way our right or power to make adjustments,
reclassifications, reorganizations or changes of our capital or business
structure or to merge, consolidate, dissolve or liquidate, or to sell or
transfer all or any part of our business or assets, without the consent of any
Holder.

14. WITHHOLDING

The Company or an Affiliate, as the case may be, has the right to deduct from
payments of any kind otherwise due to a Holder any federal, foreign, state or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Incentive Award or
upon the issuance of any shares of Stock pursuant to an Incentive Award. At the
time of such vesting, lapse, exercise or issuance, the Holder will pay in cash
to the Company or the Affiliate, as the case may be, any amount that the Company
or the Affiliate may reasonably determine to be necessary to satisfy such
withholding obligation. Subject to the prior approval of the Company or the
Affiliate, which may be withheld by the Company or the Affiliate, as the case
may be, in its sole discretion, the Holder may elect to satisfy such
obligations, in whole or in part, (a) by causing the Company or the Affiliate to
withhold shares of Stock otherwise issuable to the Holder or (b) by delivering
to the Company or the Affiliate shares of Stock already owned by the Holder. The
shares of Stock so delivered or withheld will have an aggregate Fair Market
Value equal to such withholding obligations. The Fair Market Value of the shares
of Stock used to satisfy such withholding obligation will be determined by the
Company or the Affiliate as of the date that the amount of tax to be withheld is
to be determined. A Holder who has made an election pursuant to this Section 14
may satisfy such Holder’s withholding obligation only with shares of Stock that
are not subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements.

15. DISCLAIMER OF RIGHTS

No provision in the Plan or in any Incentive Award granted pursuant to the Plan
will be construed to confer upon any individual the right to remain in the
employ or service of the Company or any Affiliate, or to interfere in any way
with our right and authority to terminate any employment or other relationship
we have with any individual. Our obligation to pay any amounts or issue any
Stock under the Plan is only a contractual obligation to pay only those amounts,
in the manner and under the conditions prescribed in the Plan and applicable
Agreements. We are not required to transfer any amounts to a third party trustee
or otherwise hold any amounts in trust or escrow for payment to any participant
or beneficiary under the Plan.

 

- 6 -



--------------------------------------------------------------------------------

16. NONEXCLUSIVITY OF THE PLAN

The Plan does not limit in any way the right and authority of the Board to adopt
other incentive compensation arrangements that apply generally or that are
limited to single individuals, including arrangements providing for the award of
unrestricted stock, restricted stock, stock units, stock options or stock
appreciation rights.

17. DEFINITIONS

For purposes of interpreting the Plan and related documents (including
Agreements), the following definitions will apply:

“Affiliate” means any Person that controls, is controlled by or is under common
control with ITC^DeltaCom within the meaning of Rule 405 of Regulation C under
the Securities Act.

“Agreement” means (a) (i) with respect Randall E. Curran, the Employment
Agreement, dated as of February 3, 2005, as amended as of December 20, 2005 and
as further amended from time to time, between Randall E. Curran and the Company,
(ii) with respect to Richard E. Fish, Jr., the Employment Agreement, dated as of
February 21, 2005, as amended as of December 20, 2005 and as further amended
from time to time, between Richard E. Fish, Jr. and the Company and (ii) with
respect to James P. O’Brien, the Employment Agreement, dated as of February 28,
2005, as amended as of December 20, 2005 and as further amended from time to
time, between James P. O’Brien and the Company, and (b) with respect to any
Holder, any other written agreement between the Company and such Holder that
evidences and sets forth the terms and conditions of an Incentive Award.

“Board” means the board of directors of the Company.

“Capitalization Change” means a transaction in which the number of outstanding
shares of Stock of any class or series is increased or decreased or changed into
or exchanged for a different number or kind of shares of capital stock or other
securities of the Company by reason of any recapitalization, reclassification,
stock split-up, combination of shares of capital stock, exchange of shares of
capital stock, stock dividend or other distribution payable in shares of capital
stock, or other increase or decrease in shares of capital stock effectuated
without receipt of consideration by the Company.

“Code” means the Internal Revenue Code of 1986, as amended, as in effect on the
Effective Date or as hereafter amended, or the corresponding provision of any
subsequently enacted tax statute.

 

- 7 -



--------------------------------------------------------------------------------

“Committee” means the Compensation Committee of the Board or other committee of,
and designated from time to time by resolution of, the Board, which will consist
of no fewer than two members of the Board. During any time when the Company has
a class of equity securities registered under Section 12 of the Exchange Act, at
least two members of the Committee will qualify in all respects as
(a) “non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act or any successor rule or regulation, (b) “outside directors” for purposes of
Code section 162(m) and (c) “independent directors” as required by rules,
regulations or practices promulgated by The Nasdaq Stock Market, Inc. or any
other stock exchange or market on which the Stock is traded (to the extent so
required), unless in the case of each of clauses (a), (b) and (c) the Board
determines that satisfaction of such requirements is impracticable, unnecessary
or inconsistent with contractual obligations of the Company, including the
Company’s contractual obligations under the Governance Agreement.

“Common Stock” means the common stock, par value $0.01 per share, of
ITC^DeltaCom.

“Company” means ITC^DeltaCom, Inc., a Delaware corporation, and any successor or
assignee of ITC^DeltaCom, Inc. that assumes the Plan or Incentive Awards granted
hereunder.

“Conditions” means, as applicable, the continuous service requirements and the
performance requirements that must be met before Incentive Awards become vested.

“Corporate Transaction” means any of the following: (a) the dissolution or
liquidation of the Company; (b) a merger, consolidation or reorganization of the
Company in which the Company is not the surviving corporation; (c) a sale of all
or substantially all of the assets of the Company to another Person; or (d) any
other transaction (including a merger or reorganization in which the Company is
the surviving corporation) that results in any Person, other than the Existing
Stockholders, beneficially owning (within the meaning of Rule 13d-3 under the
Exchange Act) more than 50% of the combined voting power of all classes of
voting securities of the Company.

“Disability” means permanent and total disability as defined in Code
section 22(e)(3).

“Effective Date” means May 10, 2005, which is the date on which the Board
adopted the Plan.

“Eligible Individual” means each of Randall E. Curran, Richard E. Fish, Jr. and
James P. O’Brien.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect on the
Effective Date or as hereafter amended.

“Existing Stockholders” means the WCAS Securityholders and their Affiliates.

 

- 8 -



--------------------------------------------------------------------------------

“Fair Market Value,” with respect to any date of determination, means the
closing price of a share of Stock reported on the Stock Exchange on the most
recent trading date immediately preceding such date of determination on which a
closing price was so reported. Notwithstanding the foregoing, in the event that
the shares of Stock are listed or admitted to trading on more than one Stock
Exchange, Fair Market Value means the closing price of a share of Stock reported
on the Stock Exchange that trades the largest volume of shares of Stock on the
applicable trading date. If the Stock is not at the time listed or admitted to
trading on a Stock Exchange, Fair Market Value means the mean between the lowest
reported bid price and highest reported asked price of a share of Stock on the
applicable trading date in the over-the-counter market, as such prices are
reported in a publication of general circulation selected by the Board and
regularly reporting the market price of the Stock in such market. If the Stock
is not listed or admitted to trading on any Stock Exchange or traded in the
over-the-counter market, Fair Market Value shall be as determined in good faith
by the Board.

“Governance Agreement” means the Amended and Restated Governance Agreement,
dated as of July 26, 2005, among the Company and the securityholders of the
Company listed on the signature pages thereto, as amended from time to time.

“Holder” means an Eligible Individual to whom the Company has granted Incentive
Awards under the Plan.

“Incentive Award” means a Stock Units grant under the Plan.

“ITC^DeltaCom” means ITC^DeltaCom, Inc., a Delaware corporation.

“Performance-Vesting Incentive Awards” means, with respect to any Holder,
Incentive Awards that vest based solely upon the Company’s achievement of
financial performance measures as specified in such Holder’s Agreement.

“Person” means any person or group within the meaning of section 13(d)(3) or
14(d)(2) of the Exchange Act.

“Plan” means this ITC^DeltaCom, Inc. Executive Stock Incentive Plan, as in
effect from time to time.

“Securities Act” means the Securities Act of 1933, as in effect on the Effective
Date or as hereafter amended.

“Stock” means the Common Stock.

“Stock Exchange” means The Nasdaq Stock Market, Inc., the OTC Bulletin Board and
any established national or regional stock exchange on which the Stock is listed
or admitted to trading.

“Stock Unit” means a bookkeeping entry representing the equivalent of shares of
Stock, awarded pursuant to Section 6(a) of the Plan.

 

- 9 -



--------------------------------------------------------------------------------

“Successor” means any corporation that is a successor corporation to
ITC^DeltaCom in a transaction described in Section 17 of the Plan, and any
parent or subsidiary corporation thereof.

“Time-Vesting Incentive Award” means, with respect to any Holder, Incentive
Awards that vest on dates specified in such Holder’s Agreement based solely upon
the Holder’s satisfaction of continuous service requirements.

“WCAS Securityholders” means, collectively, (a) WCAS Capital Partners III, L.P.,
(b) Welsh, Carson, Anderson & Stowe VIII, L.P., (c) WCAS Information Partners,
L.P., (d) each of the individual investors and trusts that executed the
Governance Agreement as “WCAS Securityholders,” (e) the Affiliates of any of the
persons referred to in clauses (a), (b), (c) and (d) above, (f) the related
persons of any of the persons referred to in clauses (a), (b), (c) and (d) above
and (g) the WCAS Securityholder Permitted Transferees.

“WCAS Securityholder Permitted Transferees” means the individuals who are the
heirs, executors, administrators, testamentary trustees, legatees,
beneficiaries, spouses or lineal descendants of any of the WCAS Securityholders
who are natural persons.

“We,” “ us” and “our” refer to the Company.

*    *    *

The Board duly adopted and approved the Plan on the 10th day of May, 2005 and
duly adopted and approved the amendment and restatement of the Plan effective on
the 20th day of December, 2005 and duly adopted and approved a further amendment
and restatement of the Plan effective on the 31st day of July, 2007.

 

- 10 -